Citation Nr: 1315009	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  05-37 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 50 percent disabling for service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from October 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA), Seattle, Washington, Regional Office (RO), which granted service connection for PTSD and bilateral hearing loss, and assigned a 50 percent disability rating and a noncompensable rating to each disability, respectively.  The Veteran disagreed with his ratings and subsequently perfected an appeal. 

In February 2008, August 2008, and March 2009, the Board remanded the PTSD increased rating claim for additional development, including a hearing before a member of the Board sitting at the RO and a VA examination to assess the current severity of the Veteran's service-connected PTSD disability.  That development was completed and the case was returned to the Board for appellate review. 

The Veteran testified before an acting Veterans Law Judge in February 2009.  He subsequently testified before a Veterans Law Judge in March 2010.  Because the Veteran has testified before two Veterans Law Judges, and each must participate in this decision, this decision is being rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012). 

The Board notes that during the pendency of this Remand and appeal the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, in a June 2010 decision, the Board found that the Veteran had submitted evidence regarding unemployability in a March 2010 Board Hearing Transcript (in which the Veteran indicated that his service-connected PTSD and bilateral hearing loss disabilities effect his employment because he is unable to understand people speaking to him and has trouble with co-workers due to his PTSD symptoms).  As such, the Board determined that TDIU is part of the claim for benefits before the Board. 

In the June 2010 decision, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD, denied entitlement to an initial compensable rating for bilateral hearing loss and remanded the issue of entitlement to a TDIU. 

In a November 2011 supplemental statement of the case (SSOC), the RO denied entitlement to a TDIU.

The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 memorandum decision, the Court vacated the Board's decision and remanded these matters to the Board for development and readjudication. 

The February 2012 memorandum decision noted that a remand was warranted based on the Veteran's argument that he was not provided a hearing before all the Board members who adjudicated his claim.

Accordingly, in a July 2012 correspondence, VA contacted the Veteran to determine whether he desired a third hearing before a Veterans Law Judge who would be part of the claim's adjudication.

In a July 2012 letter, the Veteran's representative indicated that the Veteran did not desire another hearing.  As such, the Board finds that the RO/VA substantially complied with the February 2012 memorandum decision directives and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to entitlement to an initial compensable rating for bilateral hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to an initial compensable rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran had pending claims for entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to an initial compensable rating for bilateral hearing loss and entitlement to a TDIU.

However, in a letter submitted by his representative in January 2013, the Veteran indicated that he wished to withdraw his claim for a rating over 0 percent for his bilateral hearing loss.  Therefore, the appeal for the claim for entitlement to an initial compensable rating for bilateral hearing loss is deemed withdrawn.  See 38 C.F.R. § 20.204.

The Veteran has withdrawn the appeal of entitlement to an initial compensable rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU. 

In this regard, the Board notes that the most recent VA examination to determine the current degree of severity of the Veteran's service-connected PTSD was in August 2009.  The August 2009 VA examiner noted that the Veteran was alert, cooperative, and oriented to person, place, and time.  His speech was normal, and eye contact was good.  There was no impairment of thought process or communication and his hygiene was noted as adequate.  He denied hallucinations or delusions, and homicidal thoughts.  There was no obsessive or ritualistic behavior, no impulse control difficulties with frequent episodes.  The examiner assigned a Global Assessment Functioning (GAF) score of 44.  

However, in a psychological consultation conducted in October 2012, a private physician assigned a GAF score of 35 as he opined that the Veteran has been totally and completely disabled by his PTSD and his co morbid substance abuse disorder from at least 2004.

The Board notes that GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The U. S. Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

While the October 2012 private psychological consultation determined that he Veteran was totally and completely disabled by his PTSD, more recent VA treatment records reflect a GAF score of 45 in July 2012 and a GAF score of 48 in November 2012 which are merely reflective of serious symptoms.

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Additionally, the Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected PTSD and hearing loss disabilities have on his ability to obtain and maintain employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The claims folder and any pertinent evidence in the Virtual VA eFolder that is not contained in the claims folder must be made available to and reviewed by the examiner.  While review of the whole file is required, specific attention is invited to the October 2012 psychological consultation performed by a private psychologist.

Based on a review of the record and examination of the Veteran, the examiner should also state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is sufficient by itself to render him unemployable.  The supporting rationale for all opinions expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities (PTSD and bilateral hearing loss) on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

The examiner should provide the rationale for all opinions expressed.  

4.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_______________________________           ______________________________    
	        C. TRUEBA 			      	       MICHAEL A. HERMAN
              Veterans Law Judge, 			          Veterans Law Judge, 
         Board of Veterans' Appeals                             Board of Veterans' Appeals



__________________________________
MICHAEL MARTIN
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


